Citation Nr: 1417585	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-50 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to December 1946.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO, in pertinent part, denied the benefit sought on appeal.

The matter was previously before the Board in January 2013, May 2013, and August 2013.  On each occasion, the claim was remanded for additional development.  

The Veteran presented testimony before the Board in October 2012; a transcript has been associated with the record.

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran's bilateral glaucoma is due to events in active service.



CONCLUSION OF LAW

The criteria for service connection for bilateral glaucoma have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in September 2007.  This letter also included notice pursuant to the Dingess decision.  

VA has obtained service treatment records, assisted the Veteran in obtaining post-service treatment records, and afforded the Veteran VA examination.  The Veteran was also afforded the opportunity to give testimony before the Board in support of his appeal; the transcript is of record. 

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.
II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran claims that he sustained trauma to his eyes during basic training, which resulted in his current diagnosis of bilateral glaucoma.  Specifically, he alleges that he was crawling on his back during a training exercise when a mine discharged (to simulate being under fire) and mud and chemical debris particles lodged in his eyes.  He further asserts that since service he has suffered a decrease in visual acuity as a result of his glaucoma.  

The Veteran has been diagnosed with bilateral, primary open angle glaucoma (POAG).  Thus, the question of whether the Veteran has a current disability is not in dispute.  What is in dispute however, is whether such disability had its onset in service or is otherwise causally related to the Veteran's service.   After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

The Veteran's service treatment records are negative for treatment of mud and chemical debris particles in his eyes.  The Board notes that the Veteran has indicated that he did not receive proper medical care at the time of the incident as there was a disparity in the level of care between black and white soldiers; however, physical examination dated in September 1946 was negative for complaints of eye trauma or findings an eye disability.  

Despite his statements and testimony to the contrary, complaints pertaining to eye trauma or decreased vision have not been shown since service in the objective medical evidence.  In fact, post-service records reveal the Veteran made no mention of any eye trauma in his original application for VA compensation benefits in February 1947, approximately two months after his discharge.  He claimed only compensation for back strain and chest pains.  Moreover, reports of VA examination dated after service (January 1949, February 1952, and April 1953) were negative for complaints pertaining to decrease in vision or eye trauma.  They were also devoid of diagnosis of an eye disability, to include glaucoma.  Visual acuity ranged between 20/25 and 20/20 bilaterally.  

The first post-service diagnosis of POAG appears to be in November 1994.  Dr. CDW indicated in a July 2008 letter that the Veteran had been a patient since November 1994 and carried a diagnosis of POAG accompanied by severe visual field loss bilaterally.  This alone is 48 years after the Veteran's separation from service and the long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  Again, this is contrary to current statements that he has had eye problems since service.  

While competent evidence indicates that the Veteran has a current diagnosis of bilateral glaucoma, no probative medical evidence links the current disorder to service.  The Board notes the Veteran's provider indicated in July 2008 that the Veteran had a history of head or eye trauma many years ago and glaucoma could be a long term complication of eye trauma.  However, the Board does not find this opinion probative as it based on an inaccurate history provided by the Veteran (i.e. eye trauma was not shown in service) and the opinion itself is equivocal in nature.  By the doctor's own admission, such complication (glaucoma based on eye trauma) was "impossible to predict." 

In contrast, the January 2013 VA examiner opined the Veteran's bilateral glaucoma was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner reasoned that  traumatic glaucoma is secondary to blunt force trauma to the eye, which causes angle recession or damage to the angle that can be seen during examination by gonioscopy.  The examiner found no evidence of angle recession of either eye.  The examiner further indicated that traumatic glaucoma is usually unilateral and the Veteran has bilateral, symmetric glaucoma.  The examiner concluded there was no evidence of blunt force eye trauma in service, which was necessary to cause traumatic glaucoma, or examination findings to even suggest traumatic glaucoma.  Finally, the examiner discussed the July 2008 private opinion.  The examiner noted that the  physician did not diagnose the Veteran with traumatic glaucoma, but POAG.  The examiner also reiterated that the private provider stated the Veteran had a history of eye trauma, but it was not supported by the service records.  The Board agrees. 

In sum, there was no evidence of eye trauma in service.  Bilateral glaucoma was not diagnosed during service or for many years thereafter.  The competent evidence does not establish a link between the Veteran's glaucoma and his active service.  The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


ORDER

Entitlement to service connection for bilateral glaucoma is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


